e+ February 19, 2010 BY EDGAR Stephen G. Krikorian Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: ePlus inc. Form 10-K For the Fiscal Year Ended March 31, 2009 File No. 001-34167 Dear Mr. Krikorian: This letter is submitted on behalf of ePlus inc. (the “Company”) in response to the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to the Company’s Form 10-K for the fiscal year ended March 31, 2009 (the “Form 10-K”), as set forth in your letter to Phillip G. Norton dated January 29, 2010. For reference purposes, the text of each comment contained in your letter dated January 29, 2010 has been reproduced herein, followed by the Company’s response. Form 10-K for the Fiscal Year Ended March 31, 2009 Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies Assumptions Related to Goodwill, page 27 1. To the extent that any of your reporting units have estimated fair values that are not substantially in excess of the carrying values and are potentially at risk of failing step one of your goodwill impairment analysis, please tell us and disclose the following in future filings: · The percentage by which the fair value of the reporting unit exceeded the carrying value as of the date of the most recent test; · The amount of goodwill allocated to the reporting unit; · Describe the potential events and/or changes in circumstances that could reasonably be expected to negatively affect the key assumptions used in determining fair value; Stephen G. Krikorian Securities and Exchange Commission February 19, 2010 Page2 If you have determined that the estimated fair value substantially exceeds the carrying value for all of your reporting units, please disclose this determination.Please refer to Item 303(a)(3)(ii) of Regulation S-K and Section V of SEC Release No. 33-8350. RESPONSE: Please note that in the Company’s Form 10-Q for the quarter ended December 31, 2009, which was filed with the SEC on February 5, 2010, the Company added disclosure of its goodwill impairment analysis.As a result of its recent analysis, the Company incurred an impairment charge to its goodwill of $4.0 million related to the Leasing reporting unit for the quarter ended December 31, 2009.The disclosure on page 32 of the Form 10-Q provides the extent to which the fair value of all remaining reporting units that have goodwill exceed their carrying value.The fair value of the Technology reporting unit was 12.2% higher than the carrying value and the fair value of the Software document management reporting unit was 245.8% higher than the carrying value. The Company will complete step 2 of the goodwill impairment analysis in the current quarter ending March 31, 2010 andwill update its goodwill disclosure in its Form 10-K for the year ending March 31, 2010 accordingly. In future filings, the Company will continue to disclose the percentage by which the fair value of the reporting unit exceeds the carrying value as of the date of the most recent test, the amount of goodwill allocated to the reporting unit, the potential events and/or changes in circumstances that could reasonably be expected to negatively affect the key assumptions used in determining fair value of the reporting unit in the event the fair value does not substantially exceed the carrying value, and the risk that the reporting unit may fail step one of our goodwill impairment analysis.In the event the fair value does substantially exceed the carrying value, the Company will so state. Liquidity and Capital Resources Credit Facility – Technology Business, page 34 2. Please provide us with your analysis as to whether you should provide additional disclosure, in quantitative terms, of the financial covenants of ePlus Technology, inc.’s financing facility from GECDF and the $35 million credit facility with Branch Banking and Trust Company and National City Bank.Refer to Section IV.C of Release No. 34-48960 of the Commission Guidance Regarding Management’s Discussion and Analysis of Financial Condition and Results of Operations. Stephen G. Krikorian Securities and Exchange Commission February 19, 2010 Page 3 RESPONSE: Please note the Branch Banking and Trust Company was a participant of the National City credit facility.The National City $35 million credit facility expired on July 10, 2009. Section IV.C. of Release 34-48960 provides that there are generally two scenarios in which the company should consider whether discussion and analysis of material covenants related to their outstanding debt may be required.The two scenarios include when companies are, or are reasonably likely to be, in breach of such covenants and if the covenants limit, or are reasonably likely to limit, a company's ability to undertake financing to a material extent.The Company is not, and does not believe that it is reasonably likely to be, in breach of GECDF credit facility.In addition, the Company does not believe that the covenants of the GECDF credit facility materially limit its ability to undertake financing.In this regard, the covenants apply only to the Company’s subsidiary, ePlus Technology, inc., and the financial covenants calculations of ePlus Technology are within the covenant restrictions by a substantial margin.On page 42 of the Form 10-Q for the period ended December 31, 2009, the Company provides a description of the covenants and disclosure that it does not believe the covenants materially restrict its ability to undertake additional debt or equity financing.Accordingly, we do not believe any additional disclosures of the financial covenants of our financing facility are necessary at this time. Financial
